Case: 22-1079   Document: 22     Page: 1   Filed: 07/21/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                DEAN ALLEN STEEVES,
                   Plaintiff-Appellant

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2022-1079
                 ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-01905-RTH, Judge Ryan T. Holte.
                  ______________________

                 Decided: July 21, 2022
                 ______________________

    DEAN ALLEN STEEVES, Rancho Santa Fe, CA, pro se.

     POOJA BOISTURE, Tax Division, United States Depart-
 ment of Justice, Washington, DC, for defendant-appellee.
 Also represented by BRUCE R. ELLISEN, DAVID A. HUBBERT.
                  ______________________

   Before LOURIE, BRYSON, and HUGHES, Circuit Judges.
 PER CURIAM.
Case: 22-1079    Document: 22      Page: 2    Filed: 07/21/2022




 2                                              STEEVES   v. US



      Dean Allen Steeves appeals a decision of the United
 States Court of Federal Claims dismissing his complaint
 for failure to prosecute and failure to comply with a court
 order, per Rule 41(b) of the Rules of the United States
 Court of Federal Claims. Because Mr. Steeves has contin-
 ually failed to join the real party in interest, Camp Noble,
 Inc., we affirm.
                               I
     Mr. Steeves is the Chief Executive Officer and Chief Fi-
 nancial Officer of Camp Noble, a corporation that is a part
 of the Defense Industrial Base partnership, which per-
 forms under contract or provides materials and services to
 the Department of Defense.
     In 2019, after conducting a tax examination of Camp
 Noble, the Internal Revenue Service discovered income tax
 deficiencies of $529,478 for 2009 and $350,653 for 2010.
 The IRS determined the relevant penalties and issued no-
 tices of deficiencies. Camp Noble filed a petition in the
 United States Tax Court requesting a redetermination of
 the deficiencies and penalties. The Tax Court ordered
 Camp Noble to provide an ownership disclosure statement
 and pay its filing fee. Camp Noble did not comply, so the
 Tax Court dismissed its petition.
     The IRS then assessed the deficiencies and penalties
 against Camp Noble and officially closed its examination.
 Camp Noble did not pay the assessed amounts, so the IRS
 issued notices of intent to levy Camp Noble’s property.
      Mr. Steeves subsequently filed this suit in the Court of
 Federal Claims, without the assistance of an attorney. In
 his complaint, Mr. Steeves stated that he was filing as the
 “Acting Trustee” of Camp Noble. Compl. at 3–4, Steeves v.
 United States, No. 19-1905 (Fed. Cl. Dec. 13, 2019), ECF
 No. 1. He alleged that Camp Noble was an “integrated aux-
 iliary” of a “[m]andatory [t]ax-[e]xcepted” church. Id. at 3
 (emphasis omitted). He further claimed that the IRS had
Case: 22-1079     Document: 22     Page: 3    Filed: 07/21/2022




 3                                               STEEVES   v. US



 committed constitutional and statutory violations result-
 ing in irreparable harm. Id. at 3, 5–6. As relief, Mr. Steeves
 requested that the Court of Federal Claims grant him “an
 immediate stay” on the IRS’s “Notice of Intent to Levy,”
 along with an additional order requiring the IRS to respond
 “as to why the IRS is not obeying” a variety of purportedly
 relevant laws. Id. at 6.
      The government moved to dismiss the complaint pur-
 suant to Rules 41(b) and 12(b)(1) of the Rules of the Court
 of Federal Claims (Rules). Mot. to Dismiss at 1, Steeves,
 No. 19-1905 (Apr. 17, 2020), ECF No. 17. In its Rule 41(b)
 motion to dismiss, the government noted that Camp Noble
 was the real party in interest and that Rule 17 mandated
 its substitution or joinder. Id. at 6–7. Further, the govern-
 ment argued that because Mr. Steeves was a non-attorney,
 Rule 83.1(a)(3) prohibited him from “represent[ing] a cor-
 poration, an entity, or any other person in any proceeding”
 before the Court of Federal Claims. Id. at 5 (quoting
 Rule 83.1(a)(3)).
     The Court of Federal Claims agreed. In an order, the
 court acknowledged the government’s 41(b) and 12(b)(1)
 motions but dismissed only on the former ground, without
 prejudice. Order at 1, Steeves, No. 19-1905 (Nov. 24, 2020),
 ECF No. 26 (Dismissal Order). The Court of Federal
 Claims concluded that it was obligated, under Rule
 17(a)(3), to allow Mr. Steeves an opportunity to join or sub-
 stitute Camp Noble and ordered that Mr. Steeves do so by
 January 25, 2021. Id. at 3. Mr. Steeves, however, failed to
 do so and, instead, attempted to file a response to the order
 which was promptly stricken by the Court of Federal
 Claims. Resp., Steeves, No. 19-1905 (Jan. 25, 2021), ECF
 No. 27. Once again, the Court of Federal Claims ordered
 Mr. Steeves to join or substitute the real party in interest
 and gave him until February 23, 2021 to comply. Order at
 3, Steeves, No. 19--1905 (Feb. 9, 2021), ECF No. 28 (Strik-
 ing Order). Instead, Mr. Steeves then attempted to file a
 response to the Court of Federal Claims’ order striking his
Case: 22-1079     Document: 22      Page: 4   Filed: 07/21/2022




 4                                               STEEVES   v. US



 prior response and a motion for reconsideration restating
 his purported grounds for relief. Mot. for Recons., Steeves,
 No. 19-1905 (Aug. 31, 2021), ECF No. 30.
     The Court of Federal Claims then filed an order that
 denied the motion for reconsideration, denied the Rule
 12(b)(1) motion to dismiss as moot, and granted the Rule
 41(b) motion to dismiss. Order at 9, Steeves v. United
 States, No. 19-1905, 2021 WL 4074436 (Fed. Cl. Sept. 7,
 2021), ECF No. 31 (Recons. Order).
    Mr. Steeves appeals. We have jurisdiction under
 28 U.S.C. § 1295(a)(3).
                               II
     We review the Court of Federal Claims’ grant of the
 government’s Rule 41(b) motion to dismiss for abuse of dis-
 cretion. Claude E. Atkins Enters. v. United States, 899 F.2d
 1180, 1183 (Fed. Cir. 1990). A Rule 41(b) dismissal by the
 Court of Federal Claims is treated as an exercise of discre-
 tion that will not be disturbed unless this court is left with
 a “definite and firm conviction” that a “clear error of judg-
 ment” has occurred. Id.
     The Court of Federal Claims may properly dismiss a
 case under Rule 41(b) when the plaintiff has failed to “pros-
 ecute or to comply with” the Rules or a “court order” by rul-
 ing sua sponte or by granting a motion filed by the parties.
 R. Ct. Fed. Cl. 41(b). A Rule 41(b) dismissal is especially
 appropriate in cases where the plaintiff “repeatedly and
 without valid justification ignore[s] both court-imposed
 deadlines and court rules.” Kadin Corp. v. United States,
 782 F.2d 175, 176 (Fed. Cir. 1986). The relevant rule, in
 this case, is Rule 17(a)(1), which requires that an action “be
 prosecuted in the name of the real party in interest.” A
 “real party in interest” is “the party that ‘possesses the
 right to be enforced.’” Ground Improvement Techniques,
 Inc. v. United States, 618 F. App’x 1020, 1025 (Fed. Cir.
 2018) (citation omitted). For the purposes of the Court of
Case: 22-1079     Document: 22       Page: 5   Filed: 07/21/2022




 5                                                STEEVES   v. US



 Federal Claims, this means that the real party in interest
 must be one “to whose present, personal benefit a money
 judgment may run.” Id. (quoting Crone v. United States,
 538 F.2d 875, 882 (Fed. Cl. 1976)). If the real party in in-
 terest is not joined in the action at issue, the Court of Fed-
 eral Claims must first provide a reasonable amount of time
 to allow for joinder before dismissing the case for a failure
 to prosecute. R. Ct. Fed. Cl. 17(a)(3).
                               III
     Here, Camp Noble is the real party in interest because
 the remedy sought in this case is a stay on the notice of levy
 issued against Camp Noble and a response by the IRS de-
 fending its right to levy. To the extent a right exists to pur-
 sue such a remedy, that right is owned by Camp Noble, not
 Mr. Steeves or any other entity. Furthermore, as a corpo-
 ration, Camp Noble is not a trust that can have Mr. Steeves
 stand in as a real party in interest as a trustee. Dismissal
 Order at 2–3 (addressing an exception, codified by
 Rule 17(a)(1)(E), allowing trustees to prosecute a case in
 their own name). The Court of Federal Claims did not
 abuse its discretion in finding that Mr. Steeves was re-
 quired to join or substitute Camp Noble under
 Rule 17(a)(1).
     The Court of Federal Claims gave Mr. Steeves two sep-
 arate opportunities to join Camp Noble under
 Rule 17(a)(3). Striking Order at 3; Recons. Order at 9. But
 Mr. Steeves missed both court-imposed deadlines. Dismis-
 sal Order at 8. Mr. Steeves additionally failed to get an at-
 torney to represent Camp Noble’s interests as a
 corporation, as he was required and ordered to do per
 Rule 83.1(a)(3). Id. Because Mr. Steeves “repeatedly and
 without valid justification ignored both court-imposed
 deadlines” and Rule 17(a), Kadin Corp., 782 F.2d at 176,
Case: 22-1079     Document: 22      Page: 6     Filed: 07/21/2022




 6                                                STEEVES   v. US



 the Court of Federal Claims’ dismissal of this action under
 Rule 41(b) was appropriate. 1
      Even if this case had been prosecuted in the name of
 the correct real party in interest, we would have had to dis-
 miss it for lack of subject matter jurisdiction. Subject mat-
 ter jurisdiction “may be challenged at any time by the
 parties or by the court sua sponte,” Folden v. United States,
 379 F.3d 1344, 1354 (Fed. Cir. 2004)—even on appeal,
 United States v. Newport News Shipbuilding & Dry Dock
 Co., 933 F.2d 996, 998 n.1 (Fed. Cir. 1991). In this case,
 Mr. Steeves’s requested remedies are both forms of injunc-
 tive relief, not money damages. The Tucker Act limits the
 Court of Federal Claims’ subject matter jurisdiction to
 “claims for money damages against the United States.”
 Fisher v. United States, 402 F.3d 1167, 1172 (Fed. Cir.
 2005). “[T]he absence of a money-mandating source [is] fa-
 tal to the court’s jurisdiction under the Tucker Act.” Id. at
 1173. Furthermore, the Anti-Injunction Act “flatly prohib-
 its” suits, such as this, that are filed “for the purpose of re-
 straining the assessment or collection of any tax . . . in any
 court,” including the Court of Federal Claims. Ledford v.



     1    In his reply brief, Mr. Steeves makes the argument
 that the true real party in interest in this case is Brother’s
 Keeper Ministries, an entity that supposedly is the benefi-
 ciary of the funds generated by Camp Noble as a trust. Re-
 ply Br. at 8. But, as noted before, Camp Noble is a
 corporation—not a trust of which Brother’s Keeper Minis-
 tries can be a beneficiary. And even if Brother’s Keeper
 Ministries derives its revenue from Camp Noble, the fact
 remains that the notice of intent to levy was issued against
 Camp Noble, not Brother’s Keeper Ministries. Striking Or-
 der at 2. Therefore, it is Camp Noble’s financial interests
 that are directly at stake in this case. Mr. Steeves also
 never attempted to join or substitute Brother’s Keeper
 Ministries to the suit.
Case: 22-1079    Document: 22      Page: 7    Filed: 07/21/2022




 7                                              STEEVES   v. US



 United States, 297 F.3d 1378, 1381 (Fed. Cir. 2002) (alter-
 ation in original) (quoting 26 U.S.C. § 7421). Even if this
 court were to interpret Mr. Steeves’s complaint as a re-
 quest for a different form of relief, the Court of Federal
 Claims still would not have subject matter jurisdiction. See
 Carter v. United States, 86 F.3d 1177, 1996 WL 250313, at
 *2 (Fed. Cir. May 13, 1996) (citing 28 U.S.C. § 2201) (bar-
 ring declaratory judgment on tax cases outside of district
 court with limited exceptions); Blueport Co. v. United
 States, 533 F.3d 1374, 1384 (Fed. Cir. 2008) (citing 26
 U.S.C. § 7432) (allowing the taxpayer to bring civil action
 for damages against the United States only in district
 court, not the Court of Federal Claims).
                              IV
     Because Mr. Steeves failed to substitute or join the real
 party in interest in this suit, we affirm.
                        AFFIRMED
 No costs.